11 A.3d 258 (2011)
In re Carmen M. VOZZELLA, Respondent.
No. 10-BG-1306.
District of Columbia Court of Appeals.
Filed January 13, 2011.
Before BLACKBURNE-RIGSBY, Associate Judge, and TERRY and FARRELL, Senior Judges.

ORDER
PER CURIAM
On consideration of the certified order of the Supreme Court of Florida suspending respondent from the practice of law in that jurisdiction for a period of one year with the condition of showing fitness prior to reinstatement, see The Florida Bar v. Carmen Vozzella, No. SC09-1876, 2009 WL 3817953 (Fl. October 29, 2009), this court's November 10, 2010, order suspending respondent pending further action of the court and directing her to show cause why *259 identical reciprocal discipline should not be imposed, and the statement of Bar Counsel regarding reciprocal discipline, and it appearing that respondent has failed to file a response to this court's order to show cause or the affidavit required by D.C. Bar R. XI, § 14(g), it is
ORDERED that Carmen M. Vozzella, Esquire is hereby suspended from the practice of law in the District of Columbia for a period of one year with reinstatement conditioned on a showing of fitness. See In re Fuller, 930 A.2d 194, 198 (D.C.2007) and In re Willingham, 900 A.2d 165 (D.C. 2006) (rebuttable presumption of identical reciprocal discipline applies to all cases in which the respondent does not participate, including those involving disbarment). It is
FURTHER ORDERED that for purposes of reinstatement respondent's suspension will not begin to run until such time as she files an affidavit that fully complies with the requirements of D.C.Bar R. XI, § 14(g).